ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because they include rectangular boxes without appropriate legends.  For example, elements S101, S103 etc, of FIG. 101, 103, 105 etc. in FIG. 2-5 and 10, 20, 30 etc. in FIG. 6 need appropriate legends.  Not labeled rectangular boxes in a circuit are not descriptive, and therefore incomplete.  See 37 CFR 1.83(a) and 1.84(o).
Suitable descriptive legends are required by the examiner as necessary for understanding of the drawing. They should contain as few words as possible. See 37 CFR 1.84(o).
Corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-11, 14, 17-20, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanami et al. (Pub. No.: CN 101573976 A, machine translation attached).

Regarding claim 1, Iwanami  teaches method for controlling a device (FIG. 28, audiovisual environment control device 44), wherein the method comprising: 
receiving a data stream including data for playing audio (paragraph [0077], “The data multiplexing unit 2 divides the corresponding video data, audio data, lighting control data, and audio-visual environment reference data in the form of transport stream packets (TSP), and then performs multiplexing processing; a device configured to perform one or more functions in accordance with device control commands; and an apparatus for controlling the device, the apparatus comprising: a data stream receiving module configured to receive the data stream” and (FIG. 28, audio playback device 9); 
acquiring reference data (paragraph [0018], “according to the audiovisual environment data stored in the storage unit and the reference data received by the receiving unit”) corresponding to a device control command controlling the device to perform one or more functions (paragraph [0089], “video data and audio data are transmitted as slice data, and lighting control data and audiovisual environment reference data are additionally transmitted as user data, Audio-visual environment reference data streams are multiplexed to implement transmission”); 
determining whether at least a portion of the data in the data stream matches the reference data (paragraph [0107], “when comparing the position of the lighting device in the virtual audio-visual environment space with the position of the lighting device in the actual audio-visual environment on the viewer's side, it is not necessary to match the position and screen orientation of the video display device in each audio-visual environment space. operation. In addition, according to the above, the position data and screen orientation of the video display device in the audio-visual environment space can be omitted from the audio-visual environment reference data and the audio-visual environment data”); and 
controlling (FIG. 28, CPU 49), in case at least a portion of the data in the data stream matches the reference data, the device to perform one or more of the functions according to the corresponding device control command (paragraph [0174], “CPU 49 requests the transmission of the viewing environment reference data and the lighting control data through the transmission unit 47 , and obtains the viewing and listening through the reception unit 48 . Environmental reference data as well as lighting control data”). 

Regarding claim 2, Iwanami further teaches the method further comprising: sending the data stream to an audio playback apparatus to control the audio playback apparatus to play the audio (paragraph [0092], “The video data and audio data separated by the data separation section 6 are sent to the video display device 7 and the audio playback device 8, respectively The lighting control data and the audiovisual environment reference data separated by the data separation unit 6 are sent to the lighting control data conversion unit 9”).  

Regarding claim 3, Iwanami further teaches the reference data comprises at least one of: one or more characteristic audio data (paragraph [0092], “The video data and audio data separated by the data separation section 6 are sent to the video display device 7” and the audio playback device 8, respectively”); a control data sequence indicating that commands to control playing audio is input according to a predetermined rule; and other characteristic data in the data for playing audio (paragraphs [0189]-[0191]).

Regarding claim 6, Iwanami further teaches the data stream is a data stream of pre-recorded audio or a data stream of audio acquired by a microphone device Paragraph [0189], “a storage device (recording medium) such as a memory that stores the above-mentioned programs and various data”).

Regarding claim 9, Iwanami teaches an apparatus (FIG. 28, 44) for controlling a device (FIG. 28, 7, 8 or 11), wherein said apparatus comprises: 
a data stream (paragraph [0077], “TSP”) receiving module (FIG. 28, audio playback device 9) configured to receive a data stream including data for playing audio (paragraph [0077], “The data multiplexing unit 2 divides the corresponding video data, audio data, lighting control data, and audio-visual environment reference data in the form of transport stream packets (TSP), and then performs multiplexing processing; a device configured to perform one or more functions in accordance with device control commands; and an apparatus for controlling the device, the apparatus comprising: a data stream receiving module configured to receive the data stream”); 
a reference data acquisition module (paragraph [0018], “according to the audiovisual environment data stored in the storage unit and the reference data received by the receiving unit”) configured to acquire reference data corresponding to a device control command controlling the device to perform one or more functions (paragraph [0089], “video data and audio data are transmitted as slice data, and lighting control data and audiovisual environment reference data are additionally transmitted as user data, Audio-visual environment reference data streams are multiplexed to implement transmission”); 
a comparison module configured to determine whether at least a portion of the data in the data stream matches the reference data (paragraph [0107], “when comparing the position of the lighting device in the virtual audio-visual environment space with the position of the lighting device in the actual audio-visual environment on the viewer's side, it is not necessary to match the position and screen orientation of the video display device in each audio-visual environment space. operation. In addition, according to the above, the position data and screen orientation of the video display device in the audio-visual environment space can be omitted from the audio-visual environment reference data and the audio-visual environment data”); and 
a device control module (FIG. 28, CPU 49) configured to control, in case at least a portion of the data in the data stream matches the reference data, the device to perform one or more of the functions according to the corresponding device control command (paragraph [0174], “CPU 49 requests the transmission of the viewing environment reference data and the lighting control data through the transmission unit 47 , and obtains the viewing and listening through the reception unit 48 . Environmental reference data as well as lighting control data”).  

Regarding claim 10, Iwanami further teaches the apparatus further comprising: an audio playback apparatus control module configured to send the data stream to an audio playback apparatus to control the audio playback apparatus to play the audio (paragraph [0092], “The video data and audio data separated by the data separation section 6 are sent to the video display device 7 and the audio playback device 8, respectively The lighting control data and the audiovisual environment reference data separated by the data separation unit 6 are sent to the lighting control data conversion unit 9”).  

Regarding claim 11, Iwanami further teaches the reference data comprises at least one of: one or more characteristic audio data(paragraph [0092], “The video data and audio data separated by the data separation section 6 are sent to the video display device 7” and the audio playback device 8, respectively”); a control data sequence indicating that commands to control playing audio is input according to a predetermined rule; and Page 3 of 7 Appl. No. (To Be Assigned) Preliminary Amendment Under 37 C.F.R. § 1.115other characteristic data in the data for playing audio (paragraphs [0189]-[0191]). 
 
Regarding claim 14, Iwanami further teaches the data stream is a data stream of pre-recorded audio or a data stream of audio acquired by a microphone device Paragraph [0189], “a storage device (recording medium) such as a memory that stores the above-mentioned programs and various data”).

Regarding claim 17, Iwanami teaches a smart home device (FIG. 28, audiovisual environment control device 44) comprising: 
an audio playback apparatus (FIG. 28, audio playback device 9) configured to play audio based on a data stream (paragraph [0077], “TSP”), the data stream including data for the audio playback apparatus to play audio (paragraph [0077], “The data multiplexing unit 2 divides the corresponding video data, audio data, lighting control data, and audio-visual environment reference data in the form of transport stream packets (TSP), and then performs multiplexing processing; 
a device (FIG. 1, 7. 8, 11) configured to perform one or more functions in accordance with device control commands (paragraph [0097], “each lighting device 11 is connected to its own independent terminal, and when lighting control data is sent from each terminal, each terminal and the lighting device 11 have a corresponding relationship, so that appropriate lighting control can be sent to each lighting device 11 . data”); and 
an apparatus for controlling the device, the apparatus comprising: a data stream receiving module configured to receive the data stream (paragraph [0077], “The data multiplexing unit 2 divides the corresponding video data, audio data, lighting control data, and audio-visual environment reference data in the form of transport stream packets (TSP), and then performs multiplexing processing; a device configured to perform one or more functions in accordance with device control commands; and an apparatus for controlling the device, the apparatus comprising: a data stream receiving module configured to receive the data stream” and (FIG. 28, audio playback device 9)Page 4 of 7Appl. No. (To Be Assigned).
Preliminary Amendment Under 37 C.F.R. § 1.115a reference data acquisition module (paragraph [0018], “according to the audiovisual environment data stored in the storage unit and the reference data received by the receiving unit”) configured to acquire reference data corresponding to a device control command controlling the device to perform one or more of the functions (paragraph [0089], “video data and audio data are transmitted as slice data, and lighting control data and audiovisual environment reference data are additionally transmitted as user data, Audio-visual environment reference data streams are multiplexed to implement transmission”); 
a comparison module configured to determine whether at least a portion of the data in the data stream matches the reference data (paragraph [0107], “when comparing the position of the lighting device in the virtual audio-visual environment space with the position of the lighting device in the actual audio-visual environment on the viewer's side, it is not necessary to match the position and screen orientation of the video display device in each audio-visual environment space. operation. In addition, according to the above, the position data and screen orientation of the video display device in the audio-visual environment space can be omitted from the audio-visual environment reference data and the audio-visual environment data”); and 
a device control module (FIG. 28, CPU 49) configured to control, in case at least a portion of the data in the data stream matches the reference data, the device to perform one or more of the functions according to the corresponding device control command (paragraph [0174], “CPU 49 requests the transmission of the viewing environment reference data and the lighting control data through the transmission unit 47 , and obtains the viewing and listening through the reception unit 48 . Environmental reference data as well as lighting control data”).

Regarding claim 18, Iwanami further teaches the apparatus for controlling the device further comprises: an audio playback apparatus control module configured to send the data stream to the audio playback apparatus to control the audio playback apparatus to play the audio (paragraph [0092], “The video data and audio data separated by the data separation section 6 are sent to the video display device 7 and the audio playback device 8, respectively The lighting control data and the audiovisual environment reference data separated by the data separation unit 6 are sent to the lighting control data conversion unit 9”). 
 
Regarding claim 19, Iwanami further teaches the device is a lamp (FIG. 28, lighting device 11) and the device control command comprises: a command instructing the lamp to perform one or more of the functions of turning on, turning off, brighter, dimmer and color adjustment (paragraph [0097], “when lighting control data is sent from each terminal, each terminal and the lighting device 11 have a corresponding relationship, so that appropriate lighting control can be sent to each lighting device 11” and paragraph [0102], “As for the lighting device 11, as long as it can control the lighting color and brightness of the surrounding environment of the video display device”).  

Regarding claim 20, Iwanami smart home system (FIG. 28, audiovisual environment control device 44) comprising: 
One or more  audio playback apparatus (FIG. 28, audio playback device 9) configured to play audio based on a data stream (paragraph [0077], “TSP”), the data stream including data for the audio playback apparatus to play audio (paragraph [0077], “The data multiplexing unit 2 divides the corresponding video data, audio data, lighting control data, and audio-visual environment reference data in the form of transport stream packets (TSP), and then performs multiplexing processing; 
a device (FIG. 1, 7. 8, 11) configured to perform one or more functions in accordance with device control commands (paragraph [0097], “each lighting device 11 is connected to its own independent terminal, and when lighting control data is sent from each terminal, each terminal and the lighting device 11 have a corresponding relationship, so that appropriate lighting control can be sent to each lighting device 11 . data”); and 
an apparatus for controlling the device, the apparatus comprising: a data stream receiving module configured to receive the data stream (paragraph [0077], “The data multiplexing unit 2 divides the corresponding video data, audio data, lighting control data, and audio-visual environment reference data in the form of transport stream packets (TSP), and then performs multiplexing processing; a device configured to perform one or more functions in accordance with device control commands; and an apparatus for controlling the device, the apparatus comprising: a data stream receiving module configured to receive the data stream” and (FIG. 28, audio playback device 9).Preliminary Amendment Under 37 C.F.R. § 1.115a reference data acquisition module (paragraph [0018], “according to the audiovisual environment data stored in the storage unit and the reference data received by the receiving unit”) configured to acquire reference data corresponding to a device control command controlling the device to perform one or more of the functions (paragraph [0089], “video data and audio data are transmitted as slice data, and lighting control data and audiovisual environment reference data are additionally transmitted as user data, Audio-visual environment reference data streams are multiplexed to implement transmission”); 
a comparison module configured to determine whether at least a portion of the data in the data stream matches the reference data (paragraph [0107], “when comparing the position of the lighting device in the virtual audio-visual environment space with the position of the lighting device in the actual audio-visual environment on the viewer's side, it is not necessary to match the position and screen orientation of the video display device in each audio-visual environment space. operation. In addition, according to the above, the position data and screen orientation of the video display device in the audio-visual environment space can be omitted from the audio-visual environment reference data and the audio-visual environment data”); and 
a device control module (FIG. 28, CPU 49) configured to control, in case at least a portion of the data in the data stream matches the reference data, the device to perform one or more of the functions according to the corresponding device control command (paragraph [0174], “CPU 49 requests the transmission of the viewing environment reference data and the lighting control data through the transmission unit 47 , and obtains the viewing and listening through the reception unit 48 . Environmental reference data as well as lighting control data”); and 
an audio playback apparatus control module configured to send the data stream to the audio playback apparatus to control the audio playback apparatus to play the audio (paragraph [0092], “The video data and audio data separated by the data separation section 6 are sent to the video display device 7 and the audio playback device 8, respectively The lighting control data and the audiovisual environment reference data separated by the data separation unit 6 are sent to the lighting control data conversion unit 9”), and 
data stream transmission device (FIG. 28, transmission unit 47) configured to transmit the data stream to the apparatus for controlling the device (paragraph [0174], “the CPU 49 requests the transmission of the viewing environment reference data and the lighting control data through the transmission unit 47 , and obtains the viewing and listening through the reception unit 48”).  

Regarding claim 22, Iwanami further teaches a storage medium (FIG. 28 data storage unit 10) wherein said storage medium store a program, when said program is executed by a computing device comprising said storage medium, causing said computing device to perform the method according to claim 1 (paragraph [0189], “CPU (Central Processing Unit) that executes commands of a control program for realizing each function; a ROM (Read Only Memory) that stores the above-mentioned control program; Access memory); a storage device (recording medium) such as a memory that stores the above-mentioned programs and various data”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami as applied to claims 3 and 11 above, and further in view of Davis et al. (Pub. No.: CN 107103316 A, machine translation attached).

Regarding claim 4, Iwanami teaches limitation of claim 3 but does not disclose 
performing speech recognition on at least a portion of data in the data stream to acquire speech data; and determining whether the acquired voice data matches one or more of the characteristic audio data.

Davis teaches performing speech recognition on at least a portion of data in the data stream to acquire speech data (paragraph [0151], “music and speech recognition”); and determining whether the acquired voice data matches one or more of the characteristic audio data (paragraph [0151], “a user's audio environment, including music and speech recognition. Such information can be similarly applied to the selection and compilation of data streams presented to and/or transmitted to a user (eg, user device) and/or transmitted by the user (user device)”).
		It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwanami in view of Davis to incorporate speech recognition as greater utility may be provided by considering both visual and auditory stimuli captured by user device sensors (Davis, paragraph [0151]) and to reduce the likelihood of nonsense phrases being output (Davis, paragraph [0171])..

Regarding claim 12, Iwanami teaches limitation of claim 9, but does not disclose 
a speech recognition module, wherein, in the case where the reference data comprises one or more of the characteristic audio data, determining whether at least a portion of the data in the data stream matches the reference data further comprises: performing, by the speech recognition module, speech recognition on at least a portion of data in the data stream to acquire speech data; and determining. by the comparison module, whether the acquired voice data matches one or more of the characteristic audio data.

	Davis teaches a speech recognition module (paragraph [0151], “music and speech recognition”), wherein, in the case where the reference data comprises one or more of the characteristic audio data, determining whether at least a portion of the data in the data stream matches the reference data further comprises: performing, by the speech recognition module, speech recognition on at least a portion of data in the data stream to acquire speech data (paragraph [0151], “a user's audio environment, including music and speech recognition. Such information can be similarly applied to the selection and compilation of data streams presented to and/or transmitted to a user (eg, user device) and/or transmitted by the user (user device)”); and determining. by the comparison module, whether the acquired voice data matches one or more of the characteristic audio data (paragraph [0171], “weighting the different confidence levels of each possible match, referring to a reference database (e.g., a dictionary) detailing the spelling of the word, And recognize word pairs and trigrams that are frequently gestured. (Those skilled in the art will recognize that similar techniques can beused in speech recognition systems”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwanami in view of Davis to incorporate speech recognition as greater utility may be provided by considering both visual and auditory stimuli captured by user device sensors (Davis, paragraph [0151]) and to reduce the likelihood of nonsense phrases being output (Davis, paragraph [0171]).
	

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami as applied to claims 3 and 11 above, and further in view of SCHWARTZ (Pub. No.: WO 8701851 A1).

Regarding claim 5, Iwanami teaches limitation of claim 3 but does not disclose the frequency of the audio in one or more of the characteristic audio data is a frequency of 20Hz to 20kHz or a frequency of ultrasonic waves.

SCHWARTZ teaches the frequency of the audio in one or more of the characteristic audio data is a frequency of 20Hz to 20kHz or a frequency of ultrasonic wave (Page 2 of 7Preliminary Amendment Under 37 C.F.R. § 1.115Page 11 , lines 20-21, “output the broadband (20hz to 20Khz) audio signal level”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwanami in view of SCHWARTZ to incorporate audio signal frequency 20hz to 20Khz as common audible range.

Regarding claim 13, Iwanami teaches limitation of claim 3 but does not disclose the frequency of the audio in one or more of the characteristic audio data is a frequency of 20Hz to 20kHz or a frequency of ultrasonic waves.

SCHWARTZ teaches the frequency of the audio in one or more of the characteristic audio data is a frequency of 20Hz to 20kHz or a frequency of ultrasonic wave (Page 2 of 7Preliminary Amendment Under 37 C.F.R. § 1.115Page 11 , lines 20-21, “output the broadband (20hz to 20Khz) audio signal level”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwanami in view of SCHWARTZ to incorporate audio signal frequency 20hz to 20Khz as common audible range.

Claim(s) 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami as applied to claims 3 and 11 above, and further in view of Rodriguez et al (Pub. No.: US 20180367483 A1).

Regarding claim 7, Iwanami teaches audio player (FIG. 28, audio playback device 9) but does not disclose the control data sequence indicates at least one of: one or more commands of play, pause, previous song and next song are continuously input multiple times within a predetermined time; and a button indicating that one or more commands of play, pause, previous song and next song are entered is pressed for more than a predetermined time.
 
	Rodriguez teaches one or more commands of play, pause, previous song and next song are continuously input multiple times within a predetermined time; and a button indicating that one or more commands of play, pause, previous song and next song are entered is pressed for more than a predetermined time (paragraph [0228], “the update can be to a playback characteristic of a playing media item, e.g., change playback position, stop, pause, rewind, fast forward, etc.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwanami in view of Rodriguez to incorporate a playback characteristic of a playing media item to change playback position, stop, pause, rewind, fast forward, etc  (Rodriguez, paragraph [0228]).

Regarding claim 8, Iwanami as modified above further teaches the device is a lamp (FIG. 28, lighting device 11) and the device control command comprises: a command instructing the lamp to perform one or more of the functions of turning on, turning off, brighter, dimmer and color adjustment (paragraph [0097], “when lighting control data is sent from each terminal, each terminal and the lighting device 11 have a corresponding relationship, so that appropriate lighting control can be sent to each lighting device 11” and paragraph [0102], “As for the lighting device 11, as long as it can control the lighting color and brightness of the surrounding environment of the video display device” ).

Regarding claim 15, Iwanami teaches audio player (FIG. 28, audio playback device 9) but does not disclose the control data sequence indicates at least one of: one or more commands of play, pause, previous song and next song are continuously input multiple times within a predetermined time; and a button indicating that one or more commands of play, pause, previous song and next song are entered is pressed for more than a predetermined time.
 
	Rodriguez teaches one or more commands of play, pause, previous song and next song are continuously input multiple times within a predetermined time; and a button indicating that one or more commands of play, pause, previous song and next song are entered is pressed for more than a predetermined time (paragraph [0228], “the update can be to a playback characteristic of a playing media item, e.g., change playback position, stop, pause, rewind, fast forward, etc.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwanami in view of Rodriguez to incorporate a playback characteristic of a playing media item to change playback position, stop, pause, rewind, fast forward, etc  (Rodriguez, paragraph [0228]).

Regarding claim 16, Iwanami as modified above further teaches the device is a lamp (FIG. 28, lighting device 11) and the device control command comprises: a command instructing the lamp to perform one or more of the functions of turning on, turning off, brighter, dimmer and color adjustment (paragraph [0097], “when lighting control data is sent from each terminal, each terminal and the lighting device 11 have a corresponding relationship, so that appropriate lighting control can be sent to each lighting device 11” and paragraph [0102], “As for the lighting device 11, as long as it can control the lighting color and brightness of the surrounding environment of the video display device” ).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami as applied to claim 20 above, and further in view of Beckhardt (Pub. No.: US 20200367006 A1).

Regarding claim 21, Iwanami further teaches a plurality of the devices (FIG. 28, 7, 8 and 11) are interconnected with a first wireless network (FIG. 28, the transmission unit 47 and reception unit 48), and the device control command is mutually transmitted by the first wireless network (paragraph [0174], “the CPU 49 requests the transmission of the viewing environment reference data and the lighting control data through the transmission unit 47 , and obtains the viewing and listening through the reception unit 48 . Environmental reference data as well as lighting control data” but does not disclose a plurality of the audio playback apparatus are interconnected with a second wireless network, and the data stream is mutually transmitted by the second wireless network.
Beckhardt teaches a plurality of the audio playback apparatus are interconnected with a second wireless network, and the data stream is mutually transmitted by the second wireless network (the plurality of playback devices 702, 710-718 are configured to communicate with each other directly and/or indirectly via a Local Area Network (LAN) 720… via direct wireless).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwanami in view of Beckhardt to incorporate a plural playback devices interconnected by wireless network used in multichannel surround sound system (Beckhardt, paragraph [0159]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831